 CLAREMONT DEVELOPMENT CO611CLAREMONT DEVELOPMENT CO.; JAMES A. WILSON;TRAVIS KLEEFELDandPETER T. PETERSINTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL UNION NO. 12, A. F. OFL. andPETER T. PETERSINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,LOCAL 36, A. F. OFL. andPETER T. PETERS. CasesNos. 21-CA-1575, 21-CB-455, and 21-CB-456. August 6,1953DECISION AND ORDEROn May 29, 1953, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled consolidatedproceeding, a copy of which is attached hereto, finding thatthe Respondent Company, Claremont Development Co., JamesA.Wilson, and Travis Kleefeld, had not engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and (3)of the Act, and that the Respondent Unions, International Unionof Operating Engineers, Local Union No. 12, A. F. of L., andInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local 36, A. F. of L., hadnot engaged in unfair labor practices within the meaning ofSection 8 (b) (1) (A) and (2) of the Act, as alleged in the com-plaint, and recommending that the complaint be dismissed inits entirety. Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [MembersHouston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer, with the additions and modifications noted below.We agree with the Trial Examiner that the complaint in thiscasemust be dismissed. As the Trial Examiner found, apreponderance of the evidence will not support a finding thatPeter T. Peters, the charging party, was an employee of theRespondent Company within the meaning of the Act. On thecontrary, the evidence reveals, and we find, that Peters wasan independent contractor and therefore not protected underSection 8 (a) (1) and (3) and Section 8 (b) (1) (A) and (2) of theAct. In so finding, however, we do not adopt the Trial Ex-aminer's general statements to the effect that independentcontractors are excluded from the protection of the Act.106 NLRB No. 98.322615 0-54 -40 - 612DECISIONSOF NATIONAL LABOR RELATIONS BOARDSection 2 (3) of the Act merely defines "employee" to specif-ically exclude an independent contractor. While the latter isnot entitled to the rights accorded employees, Section 8 (k) (4)(A), in particular, provides certain protection for self-employedpersons in which category independent contractors may beincluded.ORDERUpon the entire record in the case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the com-plaint againstthe Respondent Company,Claremont DevelopmentCo., James A. Wilson,and TravisKleefeld, and the Respond-ent Unions, International Union of Operating Engineers, LocalUnion No. 12, A. F. of L., and International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 36, A. F. of L., be, and it herebyis, dis-missed.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor Relations Act, 61 Stat.136, herein called the Act, is based upon charges duly filed by Peter T. Peters, an individual,againstClaremontDevelopmentCo.,JamesA.Wilson, and Travis Kleefeld, hereinjointly called Respondent Company, against International Union of Operating Engineers, LocalUnion No 12, A. F.of L , herein called Respondent Engineers,and against InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local 36,A.F.of L , herein called Respondent Teamsters. Pursuant to said charges, the GeneralCounsel of the National Labor Relations Board issued a consolidated complaint dated March 6,1953, against Respondents, alleging that they had engaged in unfair labor practices, Re-spondent Company within the meaning of Section 8(a) (1) and (3) and Respondent Unions withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act. Copies of the charges, the consolidatedcomplaint, and notice of hearing thereon were duly served upon RespondentsSpecifically, the complaint alleged that Respondents had entered into and given effect toillegaland invalid collective-bargaining agreements, that on and after August 27, 1952,Respondent Teamsters attempted to cause Respondent Employer to discharge Peter T. Peters,and that Respondent Unions did cause Respondent Employer to discharge Peters on or aboutDecember 22, 1952, because he was not a member of Respondent Unions or of a labor organiza-tion affiliated with the San Diego Building and Construction Trades Council In their respectiveanswers, Respondent Engineers and Respondent Company denied the commission of any un-fairlaborpractices;Respondent Teamsters denied the commission of any unfair laborpractices, denied the existence of any illegal collective-bargaining agreement, and allegedaffirmatively that Peters had been expelled from Teamsters because of his assistance inthe conduct of certain litigation brought against this labor organization by another formermember, as a result of which Teamsters concluded that Peters had subscribed to the doc-trines of the Communist Party and therefore expelled him from membership. The GeneralCounsel moved, prior to hearing, to strike the last-stated portion of the answer filed byTeamsters and the motion, having been duly referred to Trial Examiner Maurice M. Miller,was granted by him on April 1, 1953Pursuant to notice, a hearing was held at San Diego, California, from April 22 through April24, 1953, before the undersigned Trial Examiner, Martin S. Bennett. All parties were rep-resented by counsel who participated in the hearing and were afforded full opportunity to be CLAREMONT DEVELOPMENT CO.613heard,to examine and cross-examine witnesses,and to introduce evidence bearing on theissuesAt the outset of the hearing, Respondent Company moved that the General Counselproduce from his files copies of certain affidavits obtained by agents of the General Counselfrom employees of the Company. The General Counsel refused and I declined to order him todo so. Goldman v. United States, 316 U. S. 129, and N. L. R. B. v General Armature andManufactures o., 192 F. 2d 316 (C. A. 3), cert. denied 343 U. S. 957. At the close of theearing, the parties were afforded an opportunity to argue orally and to file briefs and/orproposed findings and conclusions Oral argument was presented by the General Counsel andRespondent Company; a brief has been received from Respondent Unions.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTL THE BUSINESS OF RESPONDENT COMPANYClaremont Development Co. is the duly registered fictitious name under the CaliforniaFictitious Names Act pursuant to which 8 corporations and individuals have banded togetheras joint adventurers to construct 1 defensehousing subdivision in San Diego County, California.The value of this housing when complete will be approximately $4,000,000. The active mem-bers of this combine are James A. Wilson and Travis Kleefeld, each of whom is president of2 of the participating corporations.This housing is being constructed under FHA Title 9. The builders have also received cer-tain certificates of approval from the Housing and Home Finance Agency, pursuant to whichpriority rights to purchase these houses must be and have been afforded to qualified defenseworkers in a specified list of defense plants, including aircraft manufacturing plants in theSan Diegoarea.I find, therefore, that the operations of Claremont Development Co. affectthe national defense effort and commerce within the meaning of the Act. N. L. R. B. v.Swinerton and Walberg Co,, 202 F. 2d 511 (C. A. 9), Machine Products Co., 94 NLRB 68;Camp Cab Company, 104 NLRB 159, and Westport Moving and Storage Co., 91 NLRB 902.ILTHE LABOR ORGANIZATIONS INVOLVEDInternationalUnion of OperatingEngineers,Local Union No. 12, A. F. of L., and Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local36, A. F. of L.,are labor organizationsadmitting to membership employees of RespondentCompany.Ill.THEUNFAIR LABOR PRACTICESA. IntroductionPresented for decision is the issue whether Peter T. Peters lost his employment withRespondent Company pursuant to the requirement by the latter,as the result of union pressure,that Peters obtain a clearance from either or both of Respondent Unions, this allegedly con-stituting a hiring arrangement not sanctioned under the Act, in the absence of any union-security agreement among Respondents. See e.g., N. L.B. v. Pappas and Co., 203 F. 2d569 (C. A. 9); Haffenreffer and Co , Inc , 104 NLRB 206R.;and The Lummus Co., 101 NLRB1628.The record also discloses that Peters, shortly after the incidents complained of, filedcharges with the Board; was then reinstated by General Superintendent Pearson of RespondentCompany; but his employment was terminated several days later by Travis Kleefeld, one ofthe joint adventurers of Respondent Company, because Respondent Company refused to retainin its employ one who had filed charges against it with the Board However, the complaintdoes not allege a violation of Section 8 (a) (4) of the Act and the General Counsel does notpress for such a finding.A primary issue, however, is whether Peters was an employee or an independent con-tractor, for Section 2 (3) of the Act specifically excludes from the protection of the Act "anyindividual having the status of an independent contractor." I am of the belief that this primaryissue, on the facts presented herein, is indeed a close one. And as is the case with respectto the other evidentiary issues herein, the burden of proof is upon the General Counsel to 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablish by a preponderance of the evidence on the entire record that Peters was an em-ployee within the meaning of the ActB. Sequence of eventsPeters became a member of Teamsters in 1948 and was expelled in 1949 as the result ofhisparticipation in certain litigation brought by a previously expelled member againstTeamsters Apparently he lost his employment with his then employer and filed charges withthe Board but no complaint issued He later went to work for Safeway Stores, lost his em-ployment there, and filed charges in 1951 against that company and the Retail Clerks Union,the latter case was settled informally His personal relationship with the business agent ofRespondent Teamsters, one Wernsman, has been strained since his expulsion from that labororganizationItwould appear, although the record does not disclose the precise date, that Peters thendecided to engage in a different form of enterprise Peters and another, whose name is notdisclosed, formed a partnership known as "Superior Topsoil" and, according to their billhead,were engaged in the business of"landscaping material" and "equipment rental " The partner-ship later split up and Peters purchased the name and carried on the business individually.Peters, at the time material herein, namely August through December 1952, was the ownerof two pieces of equipment used in construction work, a tractor, also referred to as a skiploader, and a truck. In August 1952, he sought work with Respondent Company which was thenengaged in the construction of its housing project near San Diego. According to Peters, hewas hired by General Superintendent Bill Pearson as "skip load operator with my own skiploader as owner-operator " Pearson testified that he hired Peters "to level off around thelots so that the plasterers, stucco men, could stucco the outside of the houses." They agreedthat Peters would be paid on an hourly basis of $ 5 per hour and, according to Pearson, "Webargained for the wage and that is what we came up with. It is not necessarily the customarywageof the job."Pearson, at the start of the employment relationship, explained to Peters what he wisheddone. In essence, he- instructed Peters to run the width of the scraper around the respectivehouses, thereby removing boulders and roughly leveling the ground, thus facilitating the settingup of scaffolds by the outside stucco men. Peters admitted that Pearson "more or less leftitup to me." On reporting for work, Pearson would instruct Peters toreportto either unit6 or 7, the two units then under construction, and to clean up around a number of houseswhich were then ready for his servicesPeters drove the skip loader himself at a rate of $ 5 per hour; this included equipmentrental as well as his services He worked for about 1 week in August, after which Respondenttemporarily ran out of grading work and Peters was terminated. He then went to work foranother builder in the same area and performed the same work for this other concern for amonth or slightlylonger.Late in September or early in October, this other work ended and Peters chanced to meetPearson. He asked Pearson if the latter had any additional work for him and Pearson replied,according to Peters, "Take your equipment and park it on our lot and go to work in themorning I have got some work for you." Peters duly resumed work with Respondent Companyand worked for it until late in December on an almost full-time basis, subject to weather con-ditions.His employment was terminated late in December of 1952, the precise date is notclear.Peters believed he was terminated on the 29th by Kleefeld; he later testified that itmight have been several days earlier. According tojames Wilson, one of the joint adventurers,he and Kleefeld were at the project on December 23 and the conversation in which Kleefeldterminated Peters took place on that date However, Peters' bills for services, discussedhereinafter inmore detail, disclose that he worked for Respondent Company as late asDecember 24Peters actually performed some work for Respondent at a rate of $7.50 per hour, this in-cluding the use of both the skip loader and the truck. The bills he submitted to Respondentalsoshow that on certain days he billed Respondent separately for these pieces of equipment.Thus, he billed Respondent for 8 hours of tractor rental at $ 5 per hour and 8 hours of truckrental at $2 50 per hour on December 11 Peters testified that he personally drove bothpieces of equipment on such occasionsAccording to Peters, he endeavored to bill Respondent Company for his services and equip-ment rental once a week but did not always succeed. Those bills admitted in evidence disclose CLAREMONT DEVELOPMENT CO.615that some of them actually covered periods several days in excess of 1 week. Peters waspaidwheneverRespondent Company decided to send him a check The time lag betweensubmission of a bill and payment was not uniform and varied from days to weeks. RespondentCompany, it may be noted, maintains 2 checking accounts, 1 for its own employees and 1 outof which it pays all subcontractors for services and materials Peters was paid by checksdrawn on the latter account, no deductions were made for social security, taxes, disabilityinsurance, etc.The record discloses that on the first day Peters worked for Respondent Company inAugust, Assistant Business Representative Dennis Boyle of Respondent Teamsters observedhim operating the skip loader and asked Peters if he had obtained a clearance from or belongedtoRespondent Engineers Peters protested that he was not subject to union control as thiswas his own equipment and that he set his own wage scale pursuant to an arrangement withRespondent Company Later that day, General Superintendent Pearson informed him that he,Pearson, was in difficulty because he was supposed to hire only union help and that Petersshouldobtain aclearance from RespondentEngineers.On the following day, apparently August 28, and after some difficulty, Peters was permittedto apply for membership in Respondent Engineers whose business agent, Turner, was familiarto some extent with Peters' prior difficulties with Teamsters. He paid the initiation fee andwas given an agreement to sign which described him as an employer; it is referred to in therecord as an "owner-operator" agreement Peters duly signed the agreement and was givena clearance slip He also signed application cards for membership in Respondent Engineers.He worked approximately 1 week longer for Respondent Company until work ran out and, asset forth above, he obtained similar work in the area. Peters returned to the employ ofRespondent Company early in OctoberIn the interim, Peters was summoned to appear before a meeting of the advisory boardofRespondent Engineers held late in September in San Diego, as was its custom. i He wasadvised that his application for membership in Respondent Engineers would have to be passedupon by the executive board in Respondent Engineers in Los Angeles, an unusual but notisolated circumstance, he was instructed to appear before that board on October 4 Due toamisunderstanding, Peters did not appear at the correct hour and, although he did appear atthe union hall, he made no appearance before the board. On October 17, having since returnedto the employ of Respondent Company, he was notified by Respondent Engineers that theexecutive board had voted to reject his application, his initiation fee was refunded.His work with Respondent Company continued thereafter without event until mid-December,when another assistant business agent of Teamsters, Robert Aust, noticed Peters at work withhis truck. Thereafter, both Assistant Foreman Serbus and General Superintendent Pearsonadvised Peters that he needed a clearance, his protest that he had previously obtained one inAugust from Engineers did not suffice. On December 19, after attempting in vain to obtain aclearance from or membership in Engineers or Teamsters, Peters filed charges againstRespondents with the Regional Office of the Board in Los Angeles. On or about December 22,he informed General Superintendent Pearson of his action and the latter decided to restorehim to work According to Peters, Pearson stated "Let's operate the tractor and see whathappens " Peters did return to work and worked several days until his services were dispensedwith by Kleefeld because he had filed charges with the Regional Office.The representatives of Teamsters claim that they took no steps to procure the discharge ofPeters but merely made inquiries, as was their customary function, to ascertain whether menwere working on this project who had not been cleared by a union affiliated with the localBuildingTradesCouncil.The record does not directdisclose that representatives ofRespondent Engineers contacted Respondent Company in connection with Peters' case Thethen business agent, Baker Turner, did however, on or about December 29, refuse to admitPeters to membership, basing his objection upon the earlier action of the executive board inrefunding Peters' initiation fee on October 17. Thus, although Respondent Company's rep-resentativesintheirdiscussionswithPetersmade references to both Engineers andTeamsters, there is direct evidence only of contacts of Respondent Company by Teamsters'representatives Cf. Haddock-Engineers, Limited et al , 104 NLRB 994.iHeadquarters of Respondent Engineers is located at Los Angeles. Its territory is dividedinto districts of which the San Diego district is known as District 4. Each district also has anadvisory board comprised of members who counsel and advise the business agent assigned tothe district. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.Analysisand conclusionsThe Restatement of Agency,in section 2 (3) thereof,defines an independent contractor asone "who contracts with another to do something for him,but who is not controlled by theother, nor subject to the other's right to control with respect to his physical conduct in theundertaking" The California Labor Codesupplies a similar definition,stating insection 3353thereof that an independent contractor is one"who renders services for a specified recom-pense for a specified result under the control of his principal as to the result of his workonly, and not as to the meansby which suchresult is accomplished."Section 220(2) of the Restatement points out the following nine criteria"In determiningwhether one acting for another is a servant or an independent contractor."(a) The extent of control which,by the agreement, the master may exercise over thedetails of work;(b)Whetheror not the one employed is engaged in a distinct occupation or business;(c) The kind of occupation, with reference to whether, in the locality, the work isusually done under the direction of the employer or by a specialist without supervision;(d) Theskill required in the particular occupation;(e)Whether the employer or the workman supplies the instrumentalities,tools, andthe place of work for the persons doing the work;(f)The length of time for which the person is employed;(g) The method of payment, whether by the time or by the job;(h)Whether or not the work is a part of the regular business of the employer;(i)Whether or not the parties believe they are creating the relationship of master andservantAs will appear,when consideration is given to these criteria,the evidence preponderatesin favor of a finding that Peters is an independent contractor within the meaning ofthe Act.Thus,Peters is engaged in business for himself under the name of"Superior Topsoil." Heprovides a service to a building contractor like Respondent Company when ground levelingis required and, when work runs out, moves on, as he did here,to another builder.Althoughhisenterprise is a modest one, the fact still remains that it is a business enterprise.Indeed,he so claimed in his conversation with representatives of Respondent Unions andRespondentCompany,stressing his ownership of his equipment and his setting of wage scales.As stated in 27 American Jurisprudence,page 483, "One of the basic elements of the in-dependent contractor relationship is the fact that the contractor has an independent businessor occupation"The foregoing is supported by the fact that at least one of the bills renderedtoRespondentCompanyby Peters was in the name of Superior Topsoil See also Moody v.IndustrialAccidentCommission,204 Cal 668 2Again, Peters,rather than Respondent Company, owned and supplied the instrumentalitiesand equipmentwithwhich he performed his work.And this equipment is far removed fromthe toolsof the ordinaryworkman His ownership of this equipment was unfettered,insofaras the record indicates,by any restrictions on its use.He was free to remove it and to use itwhen,where,and as he chose.Hence, the case ofN. L. R B.v Nu Car Carriers.189 F. 2d756 (C. A.3), cert. denied342 U.S. 919,cited by the General Counsel,is not directly in point;there the situation was one of a palpable subterfuge to create the impression of an independentcontractor relationship,and restrictions were imposed on the purported independent con-tractor which were more consistentwithan employer-employee relationship.The General Counsel in this respect also stresses the Board decision in Pulitzer PublishingCo., 101 NLRB 1005,where the Board found that a cameraman who charged for his personalservices and equipment rental was an employee but, unlike the present case, the cameramanthere was not engaged in his own business enterprise.A more recent decision by the Board,Eldon Miller,Inc., 103 NLRB 1627,perhaps highlights this distinction in another approach.There theBoard found one group of tractor drivers who operated tractors under conditionalsales agreements to be employees, since control of the tractors and details of the work per-formed were in the employer and but limited possession of the tractors was reserved to the2 The record does not disclose whether Peters is licensed as a contractor by the State ofCalifornia. CLAREMONT DEVELOPMENT CO.617drivers. But, the Board further found,in the same decision,that a group of tractor driverswho operated tractors under owner-lease agreements were independent contractors sincetheyowned their equipment outright and retained a substantial degree of independence in theoperation of their vehicles and were subject to no limitations on use of their equipment Seealso Nelson-Ricks Creamery Co., 89 NLRB204 SpickelmierCo , 83 NLRB 452; and OklahomaTrailer Co , 99 NLRB 1019In addition,the hours worked by Peters were more consistent with an independent contractorstatus In the bills he rendered Respondent Company for his services, he billed for 8 hourswork on some days and for lesser periods in others. And the very fact of his submission ofbills at irregular intervals,with payment thereof made after even more irregular intervals,isalso indicative of his independent contractor status It is noteworthy that the CaliforniaLabor Code elsewhere provides, in section 204, that "All wages other than those mentioned inSection 201 or 202 [not germane herein]by any person in any employment are due and payabletwice during each calendar month, on days designated in advance by the employer as the reg-ular pay days."The record further shows that on at least 1 occasion Peters furnished the services of 2workmen to perform laboring work in connection with his own operations He informed As-sistant Foreman Serbus that he required the services of 2 laborers to pick up rocks and askedSerbus to provide them.Itappears,however,that Peters actually provided the 2 laborershimself and that each of them worked 8 hours on December 17, 1952. In his bill covering theperiod of December 9 through 15, inclusive,Peters billed Respondent Company for "extralabor, two men, 16 hrs (8 hrs each) " He was duly reimbursed by Respondent Company forthis outlay.The record demonstrates that Peters worked pretty much on his own When he startedwith Respondent Company,Pearson explained the nature of the grading operations Peterswas to perform.Thereafter,the only instructions he received were to grade in one or theother of the 2 units. Subforeman Kavanaugh,who was in charge of 1 of the 2 units,testifiedthat he never instructed Peters what to do or how to perform his work In fact, when he didcomment on one occasion to Peters on his work,being critical of the allegedly small numberof sites that Peters was grading,the latter replied that he was carrying out General ForemanPearson's instructionsKavanaugh also presented equivocal testimony that he supervisedPeters in the same manner he supervised any craft;that he exercised the same type of super-vision over the various subcontractors,and that he treated Peters as a subcontractor on thejob. Asnoted above,Peters had repeatedly claimed that he owned and operated his own equip-ment, set his own wage rates,and was therefore not subject to union control.RespondentCompany had so regarded Peters and this is demonstrated by the fact that bills presented byPeters were paid out of the checking account utilized for subcontractors and that no deductionswere made. See Thomas Electronics, Inc., 104 NLRB No. 48. (Supplemental Decision).Although Respondent Engineers entertained Peters application for membership therein, itis significant that it actually regarded him as an employer for, on August 28, Peters, desig-nated as an employer in the name of Superior Topsoils,entered into an agreement withEngineers covering his employees,nonexistent though they were at the time. This agree-ment, also referred to in the transcript as an "owner-operator"agreement,provided that allwork performed by the"employer"was subject to the agreement,that all services rendered"for the employers"by members of Engineers were to be subject to the agreement,and thatif the employer subcontracted work the terms of the agreement would be adhered to. Theagreement provided,inter alia,for a union shop, established wage rates in various operatingengineer classifications,and specified recognized holidays and working rules.In fact, on oneoccasion when Peters asked Engineers to provide a workman to operate his equipment inPeters' absence and thendidnotusetheman, Peters paid Business Agent Turner of Engineersthe sum of $4 50 as call-in pay, apparently for 2 hours' pay, as provided by the agreement.In sum,as stated,the factual issue presented here is a close one. However,I am con-strained to find that a preponderance of the evidence does not support a finding that Peterswas an employee within the meaning of the Act Although this may leave Peters at the mercyof a labor organization and its unforgiving business representative,and as a result removehim from the protection of the Act,this result cannot be avoided in view of the definition ofemployee contained in the Act. The answer is that the Act regards Peters as an entrepreneur 618DECISIONSOF NATIONALLABOR RELATIONS BOARDand does not extend its protection to him. It will accordingly be recommended that the com-plaint be dismissed in its entirety.,Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The operations of Respondent Company, Claremont Development Co., affect commercewithin the meaning of Section 2 (6) and (7) of the Act.2.Respondent Unions, International Union of Operating Engineers, Local Union No. 12,A.F.ofL., and International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 36, A. F. of L., are labor organizations within the meaning ofSection 2 (5) of the Act.3.Respondent Company, Claremont Development Co., has not engaged in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Act.4.Respondent Unions, International Union of Operating Engineers, Local Union No. 12,A.F.of L., and International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 36, A. F. of L., have not engaged in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act.[Recommendations omitted from publication.]$Although the complaint did attack the contractual relationship between Respondent Com-pany and Respondent Unions on a broad basis, the only evidence presented related to the caseofPeters.There is therefore no evidence before me with respect to an unlawful hiringarrangement insofar as it applied to employees under the Act.MACK MOTOR TRUCK CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, Peti-tioner. Case No. 11-RC-533. August 6, 1953.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert Cohn,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, andStyles] .Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.ThePetitioner,which was certified after a consentelection in May 1953 as the bargaining agent of all mechanics,mechanics' helpers, and drivers at the Employer's Charlotte,106 NLRB No. 99.